     Case 2:18-cv-10273-ODW-SK Document 1 Filed 12/11/18 Page 1 of 5 Page ID #:1



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
6    Asset Forfeiture Section
          Federal Courthouse, 14th Floor
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
9         E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  WESTERN DIVISION

15   UNITED STATES OF AMERICA,               No. 2: 18-CV-10273

16              Plaintiff,                   VERIFIED COMPLAINT FOR FORFEITURE

17                   v.                      21 U.S.C. § 881(a)(6)

18   $201,900.00 IN U.S. CURRENCY,           [DEA]

19              Defendant.

20

21         Plaintiff United States of America brings this claim against

22   defendant $201,900.00 in U.S. Currency, and alleges as follows:

23                              JURISDICTION AND VENUE

24         1.   Plaintiff United States of America brings this in rem

25   forfeiture action pursuant to 21 U.S.C. § 881(a)(6).

26         2.   This Court has jurisdiction over the matter pursuant to

27   28 U.S.C. §§ 1345 and 1355.

28   ///
     Case 2:18-cv-10273-ODW-SK Document 1 Filed 12/11/18 Page 2 of 5 Page ID #:2



1         3.    Venue lies in this district pursuant to 28 U.S.C.

2    § 1395(b).

3                                PERSONS AND ENTITIES

4         4.    The plaintiff in this action is the United States of

5    America.

6         5.    The defendant in this action is $201,900.00 in U.S.

7    Currency (the “defendant currency”) which was seized on or about June

8    21, 2018 and consists of $200,000.00 seized by law enforcement

9    officers during the execution of a State of California search warrant

10   of a vehicle operated by and then parked at Suiyan Tang’s San

11   Gabriel, California residence 1 by Xin Zong and $1,900.00 seized from

12   Suiyan Tang at his San Gabriel, California residence.

13        6.    The defendant currency is currently in the custody of the

14   United States Marshals Service in this District, where it will remain

15   subject to this Court’s jurisdiction during the pendency of this

16   action.

17        7.    The interests of Zong, Tang, and Zhonghuang Li may be

18   adversely affected by these proceedings.

19                           FACTS SUPPORTING FORFEITURE

20        8.    As a result of a law enforcement investigation, officers

21   received information that Tang was a money launderer who was in

22   possession of a substantial amount of narcotic proceeds.           As a result

23   of the information officers received, officers obtained State of

24   California search warrants for Tang’s San Gabriel, California

25   residence, and vehicles associated with Tang’s co-conspirators and

26

27        1 Pursuant to Local Rule 5.2-1, only the city and state of
     personal residence addresses are set forth in this Complaint.
28


                                            2
     Case 2:18-cv-10273-ODW-SK Document 1 Filed 12/11/18 Page 3 of 5 Page ID #:3



1    operated at the search warrant locations.        After Tang and Zong

2    arrived at Tang’s San Gabriel, California residence, officers spoke

3    with them.

4         9.    Zong told officers that his friend Andy had instructed Zong

5    to meet with Zong, Zong was just a middleman, Zong would be paid

6    $2,000 to make the delivery and Zong had $200,000.00 in the trunk of

7    Zong’s Acura that did not belong to him (Zong).         In addition, Zong

8    would not tell officers where he (Zong) had obtained the funds or to

9    whom the funds belonged.     Instead, Zong would only tell officers that

10   he (Zong) intended to deliver the funds to Tang.

11        10.   When officers looked inside the trunk of Zong’s Acura,

12   officers found $200,000.00 in U.S. Currency (i.e., part of the

13   defendant currency), after a narcotic detection canine alerted to a

14   backpack housing the funds.      The canine alert signifies that the

15   funds in the backpack had recently been in close proximity to

16   marijuana.

17        11.   Officers searched Tang’s San Gabriel, California residence

18   and Tang’s Maserati and found multiple indicators of narcotic

19   trafficking activity.     Inside the residence officers found packaging

20   materials of the type commonly used to package marijuana for sales, a

21   heat sealing machine and buckets containing marijuana.          During the

22   search of Tang’s Maserati, officers found a digital money counting

23   machine of the type typically used to count money from drug sales.

24        12.   Based on the above, plaintiff alleges that the defendant

25   currency represents or is traceable to proceeds of illegal narcotic

26   trafficking, was intended to be used in one or more exchanges for a

27   controlled substance or listed chemical, or was used or intended to

28   be used to facilitate a controlled substance or listed chemical


                                            3
     Case 2:18-cv-10273-ODW-SK Document 1 Filed 12/11/18 Page 4 of 5 Page ID #:4



1    violation, in violation of 21 U.S.C. § 841 et seq.          The defendant

2    currency is therefore subject to forfeiture pursuant to 21 U.S.C.

3    § 881(a)(6).

4         WHEREFORE, plaintiff United States of America prays:

5         (a)   that due process issue to enforce the forfeiture of the

6    defendant currency;

7         (b)   that due notice be given to all interested parties to

8    appear and show cause why forfeiture should not be decreed;

9         (c)   that this Court decree forfeiture of the defendant currency

10   to the United States of America for disposition according to law; and

11        (d)   for such other and further relief as this Court may deem

12   just and proper, together with the costs and disbursements of this

13   action.

14   DATED: December 11, 2018             NICOLA T. HANNA
                                          United States Attorney
15                                        LAWRENCE S. MIDDLETON
                                          Assistant United States Attorney
16                                        Chief, Criminal Division
                                          STEVEN R. WELK
17                                        Assistant United States Attorney
                                          Chief, Asset Forfeiture Division
18

19                                          /s/ Brent A. Whittlesey___
                                          BRENT A. WHITTLESEY
20                                        Assistant United States Attorney
                                          Asset Forfeiture Section
21
                                          Attorneys for Plaintiff
22                                        UNITED STATES OF AMERICA

23

24

25

26

27

28


                                            4
     Case 2:18-cv-10273-ODW-SK Document 1 Filed 12/11/18 Page 5 of 5 Page ID #:5



 1                                   VERIFICATION

 2        I,   Joseph L. Carrillo, hereby declare that:

 3        1.     I am a Task Force Officer with the U.S.      Drug Enforcement

 4   Administration.

 5
          2.     I have read the above Verified Complaint for Forfeiture and

     know its contents.    It is based upon my own personal knowledge and
 6
     reports provided to me by other law enforcement agents.
 7
          3.    Everything contained in the Complaint is true and correct,
 8
     to the best of my knowledge and belief.
 9
          I declare under penalty of perjury that the foregoing is true
10
     and correct.
11
          Executed                                  Los Angeles,   California.
12

13

14
                                                    ug Enforcement
15
                                             Adminis r tion
16

17

18

19

20

21

22

23

24

25

26

27

28


                                            5
